Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, 13, 17-18, 20 and 22-28 are rejected under 35 USC 103 as obvious over Dharmarajan et al. (PG Pub. 2009/0124153).
Regarding claim 1, 20, 22 and 27-28, Dharmarajan et al. teach a method comprising extruding a polymer composition to form a plurality of filaments wherein the polymer composition comprises the claimed amount of polypropylene-ethylene copolymer, the claimed amount of propylene based thermoplastic polymer and the claimed amount of nucleator [Examples and 0042]. Dharmarajan et al. teach forming a spunbond material from the plurality of filaments. The propylene-ethylene copolymer has an ethylene content in the claimed range and a propylene content in the claimed range based upon the total weight of the propylene-ethylene copolymer [Examples]. The propylene-ethylene copolymer has an ethylene content in the claimed range and a propylene content in the claimed range based upon the total weight of the propylene-ethylene copolymer [Examples].The propylene-based thermoplastic polymer is a random propylene copolymer having a comonomer content within the claimed range based upon the total weight of the random propylene copolymer [0031-0032]. The polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator. It would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and the inclusion of a nucleator as Dharmarajan teaches the nucleator can be added.
Dharmarajan et al. teach permanent set within the claimed range, but is silent regarding the direction of the property. Dharmarajan et al. teach such a similar spunbond fabric made of such similar materials by such a similar process, the claimed properties are necessarily inherent to the spunbond of Dharmarajan et al. 
Regarding claim 3, the propylene-ethylene copolymer has a melt flow rate in the claimed range [Examples].
Regarding claim 7, the polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid. Therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid.
Regarding claim 8, the composition further comprises one more additives including a slip aid [0043].
Regarding claim 9, the polymer composition is extruded through a spinneret at a melt temperature of 270 degrees Celsius or less to form the plurality of filaments [0061]. 
Regarding claim 10, Dharmarajan et al. teach a spunbond fabric made by the method of claim 1 [0011].
Regarding claim 11, Dharamarajan et al. teach a spunbond fabric having a machine direction and a cross direction comprising a polymer composition that comprises the claimed amount of propylene-ethylene copolymer, the claimed amount of propylene based thermoplastic polymer and the claimed amount of nucleator. The polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator. Therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator.
Regarding claim 13, the propylene-ethylene copolymer has a melt flow rate in the claimed range [Examples].
Regarding claim 17, the polymer composition consists of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid. Therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and teach the inclusion of a nucleator and slip aid.
Regarding claim 18, the composition further comprises one more additives including a slip aid [0043].
Regarding claims 23-26, Dharmarajan et al. teach an article formed from the spunbond of claim 1 including a feminine hygiene article, diaper tabs, leg cuffs, bandages and more [0071].
Claims 1, 3, 7-11, 13, 17-18, 20 and 22-28 are rejected under 35 USC 102 as obvious over Abubakar et al. (PG Pub. 2017/0314171) in view of Dharmarajan et al. (PG Pub. 2009/0124153).
Regarding claims 1 and 11, Abubakar et al. teach a method for forming a spunbond material and a spunbond material (which has a machine direction and a cross machine direction) comprising extruding molten composition to form a plurality of filaments wherein the molten composition comprises a polymer component that consists of 75-99 wt% of propylene-ethylene copolymer, 0.5-15 wt% of propylene-based thermoplastic polymer and 0.005-0.4% of nucleator  and forming a spunbond material from the plurality of filaments [Example 2 and 0052]. Abubakar et al. teach the propylene-ethylene copolymer has an ethylene content of 1.5-20 wt% and a propylene content of 80-98.5 wt% based on the total weight of the propylene-ethylene copolymer [Example 2]. In the alternative, it would have been obvious to one of ordinary skill in the art to arrive at the claimed composition consisting of the propylene-ethylene copolymer, the propylene-based thermoplastic polymer and the inclusion of a nucleator as Abubakar et al. teaches the nucleator can be added. The method and spunbond fabric of Abubakar possesses the claimed properties. Further, given Abubakar et al. teaches such a similar method and fabric made of such similar materials by such a similar method in such similar quantities, the claimed properties are necessarily inherent to the method and fabric of Abubakar. 
Abubakar et al. teach the propylene based thermoplastic polymer, but are silent regarding the claimed random copolymer. However, Dharmarajan et al. teach the propylene based thermoplastic polymer is a random propylene copolymer having a comonomer content within the claimed range based upon the total weight of the random propylene copolymer in order to affect the mechanical properties of the fiber [0031-0032]. It would have been obvious to one of ordinary skill in the art to use the random based copolymer of Dharmarajan et al. in Abubakar et al. and arrive at the claimed invention.
Regarding claims 3 and 13, the propylene-ethylene copolymer has a melt.  flow rate of 10-120 g/10 min [Examepl2]. 
Regarding claims 7-8 and 17-18, the molten composition consists of the polymer component and the slip aid [Example 2].
Regarding claim 9, the molten composition is extruded through a spinneret at a melt temperature of 270 degrees Celsius or less thereby forming  plurality of filaments [Example 2].
Regarding claim 10, Abubakar et al. teach a spunbond fabric made  by the method of claim 1. 
Regarding claim 19, the spunbond fabric exhibits a permanent set of 20% or less in either or both of the MD and the CD and the permanent set being determined on the basis of the spunbond fabric having a basis weight of greater than 10 gsm [0011].
Regarding claim 20, the spunbond fabric exhibits or both a 50% unloading force in the MD less than or equal to 2.5 N/5 cm and a 50% unloading force in the CD less than or equal to 0.9 N/5 cm and said 50% unloading force determined on the basis of the spunbond having a basis weight of 10 gsm or greater [0065]. 
Regarding claim 22, the spunbond fabric exhibits either or both of a peak load of 20 N or less in the MD and a peak load of 10N or less in the CD and the peak loads being determined on a basis of the spunbond fabric having a basis weight of 10 gsm or greater.  
Regarding claims 23-26, Abubakar et al. teach article formed form the spunbond fabric of claim 1 wherein the article is diaper tabs, leg cuffs, top sheet, back sheet, feminine hygiene articles, swim pants, infant pullup pants, incontinence wear components and bandages. 


Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. The previous 35 USC 102 rejections are withdrawn in light of Applicant’s amendments. 
Applicant argues Dharmarajan does not teach the claimed composition and method and the recited properties. Dharmarajan does in fact teach the composition and method as claimed. Dharmarajan teaches the propylene ethylene copolymer in the recited amounts with the recited content as well as the claimed random propylene copolymer in the recited amounts with the claimed content. As set forth, given the teachings of Dharmarajan, the claimed method and composition are obvious over the cited art. Dharmarajan et al. teach such a similar spunbond fabric made of such similar materials by such a similar process, the claimed properties are necessarily inherent to the spunbond of Dharmarajan et al.
Applicant argues unexpected results from the inclusion of the nucleator. Dharmarajan teaches the claimed nucleator [0042] and therefore reads on the present claims. Applicant argues unexpected results, but provides no data of such. Further, per MPEP 2112, an inherent property need not be recognized at the time of the invention. 
As set forth above, Abubakar still reads on the present claims.
Applicant is invited to amend the claims over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789